Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on July 22, 2021, with respect to the objection of claims 1-5, 8-9, 11, 14-17, 19-23 and 25-27 have been fully considered and are accepted.  The objection of the respective claims has been withdrawn in view of the amendment and the remark presented by the Applicants. The Examiner acknowledges the cancellation of claims 6-7, 10, 12, 13, 18 and 24, and the addition of claims 28 and 29 by the Applicants. Claims 1-5, 8-9, 11, 14-17, 19-23 and 25-29 are now pending in the application. 
Allowance
Claim 1-5, 8-9, 11, 14-17, 19-23 and 25-29 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1: the instant claim is allowed because the closest prior art, Carter (U.S. PAP 2016/0178772, hereon Carter) fails to anticipate or render obvious “a method of at least partially de-ghosting recorded seismic s-waves, wherein recorded seismic data is provided, wherein said recorded seismic data is recorded at a receiver located beneath Earth's surface, and wherein said recorded seismic data comprises s-wave data," including the steps (or comprising) "the model comprises the Earth's surface and the location of the receiver; using said model to find a de-ghosting operator that, when applied to the s-wave data, at least partially de-ghosts the s-wave data; and applying the de-ghosting operator to the s-wave data to at least partially de-ghost the s- wave data,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. The remaining claims depend on claim 1 and include further limitation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857